 1 Debra I. Grassgreen (CA Bar No. 169978)
   Miriam Manning (CA Bar No. 178584)
 2 PACHULSKI STANG ZIEHL & JONES LLP
   150 California Street, 15th Floor
 3 San Francisco, CA 94111
   Telephone: (415) 263-7000
 4 Facsimile: (415) 263-7010
   E-mail:    dgrassgreen@pszjlaw.com
 5            mmanning@pszjlaw.com

 6 David J. Bradford (admitted pro hac vice)
   Terri L. Mascherin (admitted pro hac vice)
 7 Catherine Steege (admitted pro hac vice)
   Katharine R. Ciliberti (admitted pro hac vice)
 8 JENNER & BLOCK LLP
   353 N. Clark St.
 9 Chicago, IL 60654
   Telephone: (312) 222-9350
10 E-mail:    dbradford@jenner.com
              csteege@jenner.com
11            tmascherin@jenner.com
              kciliberti@jenner.com
12
   Counsel for Uber Technologies, Inc.
13
                              UNITED STATES BANKRUPTCY COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
15 In re:                                         Case No. 20-30242 (HLB)
16 ANTHONY SCOTT LEVANDOWSKI,                        Chapter 11
17                              Debtor.              Hon. Hannah L. Blumensteil
18
   ANTHONY SCOTT LEVANDOWSKI, an                     Adv. Pro. No. 20-03050 (HLB)
19 individual,
                                                     DECLARATION OF KATHARINE
20                              Plaintiff,           CILIBERTI IN SUPPORT OF UBER
                                                     TECHNOLOGIES, INC.’S MOTION TO
21              v.                                   STRIKE OR, IN THE ALTERNATIVE,
                                                     MOTION IN LIMINE TO EXCLUDE
22 UBER TECHNOLOGIES, INC.                           REBUTTAL EXPERT REPORTS AND
                                                     TESTIMONY OF BENJAMIN ROSE
23                              Defendant.           AND JOSEPH SHAW
24                                                   Date:    TBD (Pending Stipulation for OST)
                                                     Time:    TBD
25                                                   Place:   (Telephonic Appearances Only)
                                                              United States Bankruptcy Court
26                                                            450 Golden Gate Ave.
                                                              Courtroom 19, 16th Floor
27                                                            San Francisco, CA 94102
28                                                   Objection Deadline: TBD

 Case: 20-03050      Doc# 206    Filed: 03/29/21   Entered: 03/29/21 22:42:02         Page 1 of
                                             42
 1            I, Katharine Ciliberti, hereby declare as follows:

 2             1.      I am co-counsel to Defendant Uber Technologies, Inc. (“Uber”) in the above-entitled

 3      action and have personal knowledge of the facts contained in this Declaration, which are true and

 4      correct, and if sworn as a witness, I could and would testify competently thereto.

 5             2.      I submit this declaration in connection with Uber’s Motion to Strike or, in the

 6      Alternative, Motion in Limine to Exclude Rebuttal Expert Reports and Testimony of Benjamin Rose

 7      and Joseph Shaw. Dr. Shaw’s rebuttal expert report referenced in the Motion as Exhibit A is being

 8      provisionally filed under seal. Attached hereto as Exhibit B is a true and correct copy of Mr. Rose’s

 9      rebuttal expert report.

10             3.      On February 26, 2021, plaintiff Anthony Levandowski revealed his intent to offer a

11      rebuttal report from Benjamin Rose, giving notice that he sought to provide Highly Confidential –

12      AEO materials to Mr. Rose and requesting Uber’s consent. Attached hereto as Exhibit C is a true

13      and correct copy of a series of emails dated Feb. 26-Mar. 2, 2021.

14             4.      Uber objected on the basis that Mr. Rose’s report would not be proper rebuttal,

15      because he would not be responding to any direct expert’s report disclosed by Uber. (Id.)

16             5.      The parties met and conferred on March 3, 2021, and were not able to reach an

17      agreement regarding Uber’s objection. Mr. Levandowski’s counsel insisted that they could issue a

18      “rebuttal” report that was not rebutting any expert.

19             6.      After the meet and confer, Uber anticipated that Mr. Levandowski’s counsel would

20      issue an untimely report by Mr. Rose, notwithstanding Uber’s objection to the same, in an effort to

21      leave Uber without any opportunity to rebut that report. Accordingly, Uber prepared and submitted

22      an expert report on March 22, 2021 by Robert DeCicco, addressing Stroz’s forensic due diligence

23      process, in anticipation of an untimely report by Mr. Rose on the same issues.

24             7.      Mr. Levandowski is also in possession of forensic images of his devices and accounts

25      that he provided to Stroz in 2016, which Mr. Rose relied on in his rebuttal report. Those forensic

26      images have not been produced by Mr. Levandowski in this case. Mr. Levandowski’s counsel has

27      refused to agree to permit Uber to search those images, and has stated that “we understand that the

28      materials are no longer in Stroz’s possession and there is no common interest between Mr.


       DOCS_SF:105293.2
     Case: 20-03050 85647/001
                        Doc# 206       Filed: 03/29/21     Entered: 03/29/21 22:42:02        Page 2 of
                                                   42
 1      Levandowski and Uber. Under the circumstances, i.e., direct adversity, we do not think it is

 2      appropriate for Uber to search through these images without any protections for Mr. Levandowski’s

 3      privileged and personal information.” Attached hereto as Exhibit D is a true and correct copy of the

 4      Dec. 15, 2020 email from Mr. Levandowski’s counsel.

 5             8.      Counsel for Uber and Mr. Levandowski met and conferred on this Motion on March

 6      29, 2021. Uber requested that Mr. Levandowski withdraw the rebuttal expert reports of Benjamin

 7      Rose and Joseph Shaw, and that Uber would agree to withdraw Robert DeCicco’s expert report if

 8      Mr. Levandowski agreed to withdraw Mr. Rose’s report and testimony. The parties did not reach an

 9      agreement. Uber requested that Mr. Levandowski agree to stipulate to a shortened time for the Court

10      to hear this Motion, and it is currently under consideration by Mr. Levandowski’s counsel.

11             I declare under the penalty of perjury that the statements included in this Declaration are true

12      and correct. Executed on this 29th day of March 2021 in Chicago, Illinois.

13
                                                               /s/ Katharine Ciliberti
14                                                             Katharine Ciliberti
15

16

17

18

19

20

21

22

23

24

25

26

27

28


       DOCS_SF:105293.2
     Case: 20-03050 85647/001
                        Doc# 206      Filed: 03/29/21     Entered: 03/29/21 22:42:02        Page 3 of
                                                  42
                                  EXHIBIT A

             PROPOSED DOCUMENT FILED UNDER SEAL




Case: 20-03050   Doc# 206   Filed: 03/29/21   Entered: 03/29/21 22:42:02   Page 4 of
                                        42
                            EXHIBIT B




Case: 20-03050   Doc# 206   Filed: 03/29/21   Entered: 03/29/21 22:42:02   Page 5 of
                                        42
                              UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                                 SAN FRANCISCO DIVISION

In re:                                              Bankruptcy Case No. 20-30242 (HLB)
                                                    Chapter 11
ANTHONY SCOTT LEVANDOWSKI,
                                                    Hon. Hannah L. Blumenstiel
Debtor.
                                                    Adv. Pro. No. 20-03050 (HLB)

ANTHONY LEVANDOWSKI, an individual,

                 Plaintiff,

         v.

UBER TECHNOLOGIES, INC.,

                 Defendant.



                 REBUTTAL EXPERT REPORT OF BENJAMIN ROSE
              RELATING TO STROZ FRIEDBERG LLC’S INVESTIGATION




Case: 20-03050     Doc# 206       Filed: 03/29/21     Entered: 03/29/21 22:42:02   Page 6 of
                                              42
         This report is submitted pursuant to Rule 26(a)(2) of the Federal Rules of Civil

Procedure.

I.       EXECUTIVE SUMMARY OF OPINIONS

         1.      My name is Benjamin Rose. I am the Founder and President of Carden Rose,

Inc., Digital Evidence Experts in Cupertino, California. My business address is 19925 Stevens

Creek Blvd., Suite #100, Cupertino, CA 95014. I am over eighteen years of age and I would

otherwise be competent to testify as to the matters set forth herein if I am called upon to do so at

trial.

         2.      I have been retained by counsel for Anthony Levandowski (“Mr. Levandowski”)

as a technical expert witness with respect to the proceedings currently before the Court in the

above-captioned matter. My rate is between $350 and $450 per hour for my consulting, creating

an expert report, and providing any testimony requested of me in this case. My compensation is

not affected by the outcome of this matter.

         3.      For purposes of this Expert Report, I have been asked by Mr. Levandowski to

provide an expert opinion as to whether Mr. Levandowski provided documents relating to Tyto

LiDAR, previously known as Odin Wave, 1 on the devices and accounts provided by Mr.

Levandowski to Stroz Friedberg LLC (“Stroz”) around March 2016. I was also asked to opine

whether, based on my expertise as a forensic investigator, Mr. Levandowski provided

information that would have led Stroz to either identify Tyto/Odin Wave-related files or generate

investigative leads that would prompt further inquiry or examination about materials relating to

Tyto/Odin Wave.

         4.      Based on my analysis of the devices provided by Mr. Levandowski, I can confirm



1
    In this report, I will refer to both Tyto LiDAR and Odin Wave as “Tyto/Odin Wave.”


Case: 20-03050        Doc# 206      Filed: 03/29/21    Entered: 03/29/21 22:42:02           Page 7 of
                                                42
that documents relating to Tyto/Odin are on Mr. Levandowski’s devices and accounts.

Specifically,

                a.     A forensic examination of Mr. Levandowski’s devices and accounts

                       revealed documents and artifacts related to Tyto/Odin Wave on Mr.

                       Levandowski’s Macbook, Dropbox Account, and iPhone.

                b.     The Tyto/Odin Wave documents were not concealed or encrypted and

                       were visible to a forensic analyst by just viewing the folders that Mr.

                       Levandowski specifically identified that Stroz should review.

                c.     Mr. Levandowski’s counsel provided keywords for searches that would

                       have resulted in discovering Tyto/Odin Wave documents and/or revealed

                       investigative leads to enable a forensic analyst to inquire further about

                       documents and entities related to Tyto/Odin Wave.

       5.       I note that I may be asked to create demonstratives as part of my testimony in

Court that refer or relate to this report. I have not yet created such demonstrative exhibits.

II.    QUALIFICATIONS

       6.       My qualifications for forming the opinions set forth in this Report are summarized

here and further detailed in my curriculum vitae, which is attached hereto as Exhibit A.

       7.       In 2014, I co-founded Carden Rose, Inc., a boutique firm specializing in digital

evidence investigations and consulting.

       8.       I attended the College of San Mateo from 1985 to 1987, where I studied

Administration of Justice. While at the College of San Mateo, I completed the Reserve Peace

Officer Academy.

       9.       I worked in law enforcement for over a decade from 1987 to 2000. I worked for




Case: 20-03050       Doc# 206      Filed: 03/29/21     Entered: 03/29/21 22:42:02         Page 8 of
                                                2
                                               42
the San Mateo County Sheriff’s Office as a Reserve Deputy Sheriff and as a Correctional

Officer. I volunteered in the Civil, Transportation and Detective Bureaus, and the Custody and

Patrol Divisions. I obtained a Level I Reserve Certificate and worked in a solo patrol capacity,

conducting preliminary investigations, and performing general law enforcement duties. As a

Correctional Officer, I was assigned to all adult jail facilities in San Mateo County, performing

supervision of inmates in daily living activities and performing administrative tasks in the

Booking, Court Desk, and Inmate Release areas.

       10.     I then transitioned to the Information Technology field, working as a System

Administrator for New Era Of Networks, from 2000 to 2001. I was responsible for configuring

and deploying computer systems, troubleshooting, resolving technology issues and assisting with

network administration.

       11.     I started working in the digital forensics field in 2005, as a digital forensics

analyst for eFor Computer Forensics. I received in-house and vendor training. I performed

digital evidence collections and conducted forensic examinations of digital evidence in Criminal,

Civil and Family Law cases, as well as Corporate investigations related to Employment Law and

Intellectual Property Theft and Misappropriation.

       12.     I next obtained a position with Kaiser Foundation Health Plan as a Computer

Forensic Analyst. I conducted internal investigations related to Fraud, Waste and Abuse,

Conflicts of Interest, Regulatory matters, Criminal investigations and Labor and Employment

Law cases. I was instrumental in creating and managing the organizations’ Electronic Discovery

Team. I conducted extremely sensitive investigations, occasionally reporting directly to Senior

Leadership.

       13.     In addition to my work experience, I am a member of numerous professional




Case: 20-03050       Doc# 206      Filed: 03/29/21      Entered: 03/29/21 22:42:02         Page 9 of
                                                3
                                               42
organizations. I am the Vice President of the San Joaquin County Sheriff’s Foundation and am a

member of the American Bar Association, the Forensic Expert Witness Association, the

Alameda County Bar Association, the California Defense Investigators Association, and the

National Defender Investigator Association.

       14.     I have testified as an expert in fourteen cases: People v. Galvan-Martinez, Case

No. 19NF009837A; Khurshid v. Zahra, Case No. 19FL003084; People v. Upshaw, Case No.

468261A/C; People v. Li and People v. Bayat, Case Nos. 16-SF-005932B & C; People v. Fitch

and People v. Lachan, Case Nos. C1515822; Treadwell v. Caplener, Case No. 110FL155480;

People v. McCoy, Case No. 16SF010449A; People v. Lightner, Case No. 17-CR-018501; People

v. Saddozai, Case No. 16NF001414a; Campbell v. Yui, Case No. PT23897; People v. Fritz, Case

No. C1361775; People v. Johnson, Case No. 594464; People v. Gaspar, Case No. CC763122;

and People v. Dabi, Case No. 06F06528.

       15.     I have also been retained as an expert for purposes of providing deposition

testimony in five cases: Kaiser Foundation Health Plan et al. v. Prime Healthcare Services, Inc.,

Case No. 11-cv-2652-GPC-RBB; Treadwell v. Caplener, Case No. 110FL155480; Kong v.

Kong, et al., Case No. PFL20120481; Gupta v. Kumar, Case No. HF14751482; Benchmark Wine

Group v. Peirce, Case No. 26-36301.

       16.     I was engaged as an expert consultant in four cases: People v. Castle, Case No.

16015605; Mendy v. City of Fremont, et al., Case No. 3:13-cv-04180-MMC; Beck v. Boston

Scientific Corporation, Case No. BC515042B; United States v. Satterlee, Case No. 05305-

0WWW.

       17.     In addition to my work as an expert, I have delivered numerous presentations

related to information technology, digital security, and digital forensics analysis including:




Case: 20-03050      Doc# 206      Filed: 03/29/21     Entered: 03/29/21 22:42:02        Page 10 of
                                                4
                                               42
            a.    “Data Hygiene for Attorneys” to the Alameda County Bar Association in

                  July 2019;

            b.    “Computer Forensics” to the Bay Area Legal Incubator in January 2019;

            c.    “Investigating Sexual Harassment through Social Media, from Allegation

                  to Resolution with a focus on Digital Evidence” to the Sacramento County

                  Bar Association in October 2018;

            d.    “Evidence 101: Cyber Stalking and Hacking” to the Association of

                  Certified Family Law Specialists, Sacramento Chapter, in January 2018;

            e.    “Cyber Stalking/Cyber Security” to the Sacramento County Bar

                  Association in October 2017;

            f.    “Digital Evidence, Forensics, Litigation, Data Breaches and more” to the

                  California Association of Licensed Investigators, San Francisco District

                  Meeting, in September 2017;

            g.    “Data Mining, Digging for Dirt” to the Western States Surety Conference

                  in April 2017;

            h.    “Solo & Small Firm E-Discovery Panel” to the Bar Association of San

                  Francisco in February 2017;

            i.    “From Bits to Bytes: Essentials of eDiscovery” to the Alameda County

                  Bar Association in December 2016;

            j.    “Checking in on Evidence in the Courtroom” to the Los Angeles County

                  Bar Association, Family Law Section, 38th Annual Child Custody

                  Colloquium, in October 2016;

            k.    Keynote Speaker on Cyber Security for the Western Benefits Conference




Case: 20-03050   Doc# 206      Filed: 03/29/21   Entered: 03/29/21 22:42:02      Page 11 of
                                             5
                                            42
                  in July 2016;

            l.    “Digital Evidence – Unlocking the Secrets of Computers” for the 27th

                  Annual Anti-Fraud Conference in March 2016;

            m.    “Cyber Security” to the Western Pension & Benefits Council in March

                  2016;

            n.    “Mobile Devices in Legal Matters, including Geolocation Information” to

                  the Santa Clara County, CA Public Defender’s Office in January 2016;

            o.    “Everything You Wanted to Know About Digital Evidence but Where

                  Afraid to Ask” to the Association of Workplace Investigators Annual

                  Conference in October 2015;

            p.    “Digital Evidence in Criminal Law Cases” to the San Mateo County

                  Private Defender’s Office in June 2015;

            q.    “e-Discovery 201 Webinar: The Value of Expert Witnesses” to Guidance

                  Software in May 2015;

            r.    “Data Security Issues in Healthcare” to the Bay Area Chapter of Legal

                  Nurse Consultants in November 2014;

            s.    “Hot Topics in Electronic Discovery and Digital Evidence” to the Santa

                  Clara County Bar Association in November 2014;

            t.    “Digital Evidence in Criminal Law Cases” to the California Defense

                  Investigators Association D.I.A. Fall Seminar in October 2014;

            u.    “This is a hold up – Executing Legal Holds” to the e-Discovery Education

                  Center in February 2013;

            v.    “Overview of Electronic Discovery” to The Permanente Medical Group’s




Case: 20-03050   Doc# 206   Filed: 03/29/21     Entered: 03/29/21 22:42:02         Page 12 of
                                          6
                                         42
                       Legal Department in September 2012;

               w.      “Electronic Discovery and Computer Forensics” to The Permanente

                       Medical Group’s Physician Human Resources Consultants (PHRC) in

                       October 2011;

               x.      “Computer Forensics & Investigations Overview” to Kaiser Permanente

                       Information Security Organization in April 2011;

               y.      “Overview of Computer Forensics” to Kaiser Permanente Human

                       Resources Compliance Group in June 2009;

               z.      “Electronic Discovery and Computer Forensics” to Kaiser Foundation

                       Health Plan Legal Department in August 2008;

               aa.     “Electronic Discovery & Document Storage: Management & Litigation

                       Issues” to Lorman Education Services in April 2007;

               bb.     “Overview of Computer Forensics” to the California Association of

                       Licensed Investigators, Sacramento District, in May 2006; and

               cc.     “Overview of Computer Forensics” to the Merced County Bar Association

                       in April 2006.

       18.     I have received hundreds of hours of additional training in information

technology, digital security, and digital forensics analysis from organizations including:

Cellebrite, Hawk Analytics, Blackbag Technologies, Nuix, Contoural, Guidance Software, e-

fense, Cisco Systems, CompTIA, High Tech Crime Investigator Association (HTCIA), SANS,

and the University System of Georgia.

       19.     I have published two articles in legal journals. The first, “Raising the Bar on e-

Discovery,” was published in the August 2015 edition of “The Recorder,” ALM’s online




Case: 20-03050       Doc# 206     Filed: 03/29/21     Entered: 03/29/21 22:42:02         Page 13 of
                                                7
                                               42
magazine published to Law.com. The second, “California’s New E-Competence Rule,” was

printed in the Winter 2016 Newsletter of the American Bar Association’s Sections on Litigation,

Employment & Labor Relations Law.

III.   MATERIALS RELIED UPON

       20.    I considered several materials in preparing my report, including:

              a.      The information set that Mr. Levandowski provided to Stroz;

              b.      Stroz Friedberg LLC’s March 4, 2016 Engagement Letter and Protocol

                      (DF00015111);

              c.      Stroz’s April 2, 2016, draft summary of its interview with Mr.

                      Levandowski (STROZ_0001557);

              d.      Exhibit 1 to this summary, which was a blank questionnaire that Stroz

                      gave to Mr. Levandowski to complete prior to his interview

                      (STROZ_0001516);

              e.      Exhibit 2 to this summary, which was Mr. Levandowski’s answers to that

                      questionnaire (STROZ_0001520);

              f.      Exhibit 3 to this summary, which was a February 1, 2016 letter from

                      Google to Anthony regarding his continuing obligations to the company

                      (including an agreement he signed) (STROZ_0001524);

              g.      Exhibits 4-6 to this summary, which were lists of names described in the

                      Interview Memo (STROZ_0001536);

              h.      Mary Fulginiti and Melanie Maugeri’s notes from their interview with

                      Anthony Levandowski (STROZ_00021155; STROZ_0021100;

                      STROZ_0021206);




Case: 20-03050     Doc# 206      Filed: 03/29/21    Entered: 03/29/21 22:42:02         Page 14 of
                                               8
                                              42
            i.     Morrison & Foerster LLP’s “Detailed Questions for Interviews,” which

                   Uber’s counsel provided to Stroz prior to Mr. Levandowski’s interview

                   (STROZ_0003117-3127);

            j.     The “Aspen Side Letter” referenced in the Detailed Questions

                   (STROZ_0003117);

            k.     E-mails between Eric Tate, John Gardner, and Stroz employees regarding

                   search results and strategies;

            l.     Stroz Draft Review Guide (STROZ_0013632);

            m.     July 28, 2016 e-mail from Eric Friedberg regarding the “new focus” of the

                   data review (OMM0035841);

            n.     July 28, 2016 outline of e-Discovery Document Review, which lays out a

                   tiered system of review that Stroz employed (UBER00312677);

            o.     July 28, 2016, Preliminary Forensic Findings, which is a report about

                   which of Mr. Levandowski’s devices and sources Stroz reviewed and

                   generally what Stroz found (UBER-ZA00559679);

            p.     August 5, 2016, Final Project Unicorn Investigation Summary;

            q.     The 159 Exhibits on which the Final Project Unicorn Investigation

                   Summary relied (STROZ_0013632);

            r.     Appendix of Exhibits (UBER00312483; UBER-ZA00559671); and

            s.     PDF of “Search results” for e-mails involving Judith Branham, Christine

                   Gabitass, and Lucas Dmitri, all of whom were involved in developing the

                   search strategies.

      21.   The materials I have considered are listed in Exhibit B.




Case: 20-03050   Doc# 206     Filed: 03/29/21       Entered: 03/29/21 22:42:02    Page 15 of
                                            9
                                           42
IV.      RELEVANT FACTUAL BACKGROUND

         22.   Based on my review of the First Amended Complaint and Uber’s Answer to the

First Amended Complaint and Counterclaims and materials provided, I understand that my

opinion may be used as part of an adversary proceeding in the bankruptcy court wherein Mr.

Levandowski seeks to enforce Uber’s obligation in an Indemnification Agreement to indemnify

Mr. Levandowski for a $179 million judgment his former employer, Google LLC (“Google”)

obtained against him. Specifically, my opinion may be used to rebut allegations by Uber that to

the extent Google’s judgment arises from Tyto/Odin Wave related conduct, Uber is not required

to indemnify Mr. Levandowski because he purportedly did not disclose Tyto/Odin Wave to

Stroz.

         23.   I understand that in early 2016, Uber and Mr. Levandowski were discussing an

acquisition where Uber would acquire two companies started by Mr. Levandowski and a

colleague, Lior Ron, Ottomotto LLC, and Otto Trucking LLC.

         24.   I understand that as part of that transaction, Mr. Levandowski required that Uber

indemnify him against claims that may be brought by Google.

         25.   I also understand that prior to agreeing to provide indemnity, Uber hired Morrison

& Foerster LLP to oversee a forensic investigation conducted by Stroz.

         26.   According to the Stroz engagement letter, “[t]he purpose of the investigation is to

ascertain facts that, in the opinion of Clients, bear on the issues of whether certain current or

prospective employees (which for purposes of this Agreement includes non-employee service

providers) of Ottomotto have improperly retained on devices or in storage repositories not

belonging to former employers, confidential information belonging to former employers, and

whether such current or prospective employees breached any fiduciary duty, duty of loyalty, or




Case: 20-03050       Doc# 206      Filed: 03/29/21 Entered: 03/29/21 22:42:02             Page 16 of
                                                10
                                                42
other confidentiality, non-solicitation, non-competition or other obligations based in contract,

statute or otherwise, as such obligations are defined to Stroz Friedberg by Clients, to former

employers of such current or prospective employees of Ottomoto.” 2

         27.      Based on the review protocol, Stroz was asked to “examine forensic images of

smartphones, tablets, and computers, where applicable, belonging to the Diligenced Employees.

Stroz Friedberg will analyze these images for evidence of copying, transfer, ongoing possession,

or deletion of sensitive information from a prior employer, and for evidence of breaches of non-

solicitation, non-compete, and fiduciary obligations to former employer(s). Stroz Friedberg will

analyze active files, deleted files, unallocated space, and the host-controlled area for relevant

information.” 3

         28.      Mr. Levandowski provided 45 devices and accounts, including a Macbook laptop,

iPhone, tablets, Dropbox account, email accounts etc. that he was using in March 2016. I have

been provided with a forensic image of the devices and accounts provided by Mr. Levandowski

to the extent the materials were imaged by Stroz. 4

         29.      Stroz also interviewed Mr. Levandowski on March 22 and 23, 2016 and April 1,

2016 as part of its investigation. 5

         30.      In early April 2016, Uber requested that Stroz provide preliminary information so

that it can decide whether to proceed with signing the Otto acquisition documents and

Indemnification Agreement. 6

         31.      I understand that Stroz had not completed its investigation by early April 2016 but



2
    See Stroz Report (STROZ_0023050-STROZ_0023082), Ex. 4.
3
    See id., Ex. 1., 4, 22
4
    See id., Ex. 17.
5
    See id., Ex. 5.
6
    See id. .


Case: 20-03050         Doc# 206     Filed: 03/29/21 Entered: 03/29/21 22:42:02           Page 17 of
                                                 11
                                                 42
provided to Uber what was available at the time: Mr. Levandowski’s interview memo 7, last

access reports 8, and an oral report regarding part of its investigation 9.

        32.     I understand that Uber executed the Otto acquisition documents and the

Indemnification Agreement on April 11, 2016.

        33.     Although the transaction documents were signed, Stroz proceeded with its

investigation, providing some preliminary findings on July 28, 2016 10.

        34.     Stroz provided a formal written report on August 5, 2016 11.

        35.     Uber closed on its acquisition of Otto on or about August 23, 2018.

        36.     On October 28, 2016, Google sued Mr. Levandowski and Mr. Ron for breach of

their employment agreements and breach of the duty of loyalty and other obligations to Google.

        37.     Google ultimately obtained an arbitration award and then judgment based on

some of its alleged claims in the arbitration. I understand that this judgment was based on Mr.

Levandowski’s conduct relating to Tyto/Odin Wave and his formation of Otto and solicitation of

Uber employees to come to Otto. 12

        38.     I understand that Mr. Levandowski seeks to enforce Uber’s indemnity obligation

to pay this judgment.

        39.     As a response, I understand that Uber has alleged that Mr. Levandowski did not

properly disclose Tyto/Odin Wave to Stroz during the investigation.

        40.     Based on that alleged failure to disclose, I understand that Uber argues that it is

not required to indemnify Mr. Levandowski for Google’s judgment.


7
  See id., Ex. 5.
8
  See id. Exs. 10, 15, 16.
9
  See id at STROZ_0023052-STROZ_0023053.
10
   See id., Ex. 17
11
   See id. at STROZ_0023050.
12
  See Corrected Final Award at 45.


Case: 20-03050       Doc# 206       Filed: 03/29/21 Entered: 03/29/21 22:42:02            Page 18 of
                                                 12
                                                 42
V.      OPINIONS

        41.    Uber alleges “to the extent that any of Levandowski’s devices contained

information related to Tyto/Odin Wave, Uber did not have access to and was not told about that

material, and Levandowski did not disclose that information to Stroz.”

        42.    I disagree because Mr. Levandowski identified places on his Apple MacBook Pro

laptop where Google-related information was stored, which communicated to Stroz to prioritize

the materials in these locations.

        43.    Files related to Tyto/Odin Wave were in plain sight within these same identified

folders. They were not misnamed, concealed, or obfuscated such that Tyto/Odin Wave

documents would not have been found by Stroz in its search for Google related information and

for “side projects.” A cursory review would have revealed folders and files related to Tyto/Odin

Wave.

        44.    The search terms provided by Mr. Levandowski’s counsel also would have

identified Tyto/Odin Wave documents, including in the places that Mr. Levandowski identified

as locations to look for relevant information.


        A.     Opinion 1: Mr. Levandowski’s Devices and Accounts Contained Documents

               Relating to Tyto


        45.    Counsel for Mr. Levandowski provided the following list of terms:

               •   Odin Wave
               •   Oden Wave
               •   Odinn
               •   Odenn
               •   Oden
               •   Tyto
               •   Haslim



Case: 20-03050       Doc# 206       Filed: 03/29/21 Entered: 03/29/21 22:42:02       Page 19 of
                                                 13
                                                 42
               •    Schwarz
               •    Brent
               •    Ognen
               •    Stojanovski
               •    Bismuth
               •    Beryllium
               •    Sandstone

       46.     I understand that these terms relate to Tyto, its employees, and investors and will

refer to them as the “Tyto/Odin Wave Search Terms.”

       47.     I applied these search terms to the forensic images of Mr. Levandowski’s devices

and accounts in my possession and found that these terms hit on approximately at least 4,600

unique documents and artifacts:

               a.      976 unique files with at least one Tyto/Odin Wave Search Term were

                       found on Mr. Levandowski’s Macbook;

               b.      2,756 unique files with at least one Tyto/Odin Wave Search Term were

                       found on Mr. Levandowski’s Dropbox account; and

               c.      900 unique artifacts with at least one Tyto/Odin Wave Search Term were

                       found on Mr. Levandowski’s iPhone.

       48.     Exhibits C, D, and E contain the keyword hits from these searches and where the

Tyto/Odin Wave-related documents can be found.

       49.     I have reviewed some of the search hits to confirm the documents relating to

Tyto/Odin Wave were within the search hit results for the Tyto/Odin Wave Search Terms. 13




13
  I did not review all documents that had a hit for the Tyto Search Terms to eliminate all false
positives.


Case: 20-03050       Doc# 206     Filed: 03/29/21 Entered: 03/29/21 22:42:02           Page 20 of
                                               14
                                               42
       B.      Opinion 2: Stroz Should Have Inquired About Tyto


       50.     I understand that the Tyto/Odin Wave Search Terms were provided with the

knowledge that Tyto is relevant to this dispute.

       51.     However, I believe based on the information provided by Mr. Levandowski in

March and April 2016, Stroz should have discovered documents related to Tyto/Odin Wave and

should have made further inquiries about Tyto/Odin Wave and other companies.

       52.     In his interviews with Stroz, Mr. Levandowski identified three locations on his

laptop where he stored Google related information: (1) Downloads folder; (2) Dropbox folder;

and (3) his Chauffeur folder.

       53.     Mr. Levandowski also identified his Dropbox account as a location where he

stored both personal and work files and that it was common practice at Google to share work

files via Dropbox.

       54.     Based on this disclosure, as a forensic investigator, I would have focused my

examination on these folders, including Mr. Levandowski’s Dropbox folder on his laptop and on

the files in his Dropbox account.


               1.       Opinion 2A: Mr. Levandowski’s Macbook Dropbox Folder


       55.     Mr. Levandowski’s Dropbox folder is in his MacBook User Profile. Screenshots

of the folder structure are attached as Exhibit F.

       56.     Mr. Levandowski’s Dropbox Folder is found on his Desktop and the contents are

accessible to review.

       57.     When examining the contents of the Dropbox Folder, 14 sub-folders are visible

upon access to that folder. These sub-folders are named as follows:


Case: 20-03050       Doc# 206       Filed: 03/29/21 Entered: 03/29/21 22:42:02        Page 21 of
                                                 15
                                                 42
See Ex. F-1.

        58.       Based on Mr. Levandowski’s interview, Stroz likely would have prioritized their

review of the folders named “chauffeur” and “Otto.” However, it is my opinion that Stroz

should have reviewed additional folders based on Mr. Levandowski’s statements that he stored

both personal and work files in the Dropbox Folder and did not provide further explanation as to

how the folders were organized.

        59.       As such, I would have examined—i.e. at least opened—all the other folders in the

Dropbox Folder to better understand the contents and to determine whether to examine that

folder further.

        60.       Several of the subfolders in the Dropbox folder appear to be company names.

Because Stroz discussed “side-projects” during Mr. Levandowski’s interview, it is my opinion

that Stroz should have asked Mr. Levandowski about the companies named in these folders if it

was a material part of its investigation. This is especially true when, for example, Tiramisu is a




Case: 20-03050        Doc# 206      Filed: 03/29/21 Entered: 03/29/21 22:42:02          Page 22 of
                                                 16
                                                 42
folder within the Macbook Dropbox Folder and was one of the “side projects” Mr. Levandowski

identified in his interview.

       61.     At the very least, it is my opinion that if side-projects were a key part of its

investigation, Stroz would have inquired about the following folders as found in the first set of

subfolders the user is presented upon accessing the Dropbox Folder that were not on the list of

entities in the Stroz interview memo:

               a.      ASL-MR

               b.      Sandstone

               c.      Sandstone Group, LLC

       62.     Upon access to the ASL-MR folder, the user is immediately presented with nine

subfolders:




See Ex. F-3.

       63.     The “Business” folder is a folder that would have caught my attention, because



Case: 20-03050       Doc# 206      Filed: 03/29/21 Entered: 03/29/21 22:42:02             Page 23 of
                                                17
                                                42
again, Stroz had asked Mr. Levandowski questions about “side projects.”

          64.     Upon review of the contents of the “business” sub-folder, there are 48 subfolders,

many of which appear to be names of businesses. See Ex. F-7.

          65.     Several of these businesses were identified by Mr. Levandowski during his

interview, including Future Game, Nemo, 510 Systems, and Anthony’s Robots. 14

          66.     Because of this overlap between the file names and business Mr. Levandowski

identified, it is my opinion that Stroz should have inquired about the other businesses/folders to

ask Mr. Levandowski why these other entities were not identified during his interview. The

following is a list of the folder names Stroz should have inquired further of Mr. Levandowski

                  a.     BLAM
                  b.     Dogwood Leasing
                  c.     DriveMate
                  d.     FlybyFuel
                  e.     Narwhal
                  f.     NGI (multiple folders)
                  g.     Odin Wave
                  h.     Pagemill Labs
                  i.     RAD Constructio LLC
                  j.     Signetron
                  k.     Sixteenth Street Medical Center, LP
                  l.     Stack Robotics,LLC
                  m.     Temascal
                  n.     Untamed Engineering, LLC
                  o.     Ensco
                  p.     LaRaison, LLC
                  q.     Velodyne

          67.     Time permitting, I believe that Stroz should have asked about each folder. But

with time or resource constraints, based on my experience, it is my opinion that Stroz should

have at least focused on the above folders because they could be companies or projects as

opposed to properties, which folders are identified as addresses.



14
     See Stroz Rep., Ex. 5 at 3.


Case: 20-03050         Doc# 206     Filed: 03/29/21 Entered: 03/29/21 22:42:02           Page 24 of
                                                 18
                                                 42
       68.    As Odin Wave is one of the folders in this list, it is my opinion that had Stroz

asked about the additional businesses in Mr. Levandowski’s’ Dropbox folder on his Macbook,

they would have asked Mr. Levandowski specifically about Odin Wave.

       69.    In addition, the contents of the Odin Wave folder suggests technical development

concerning “lasers” which was the technology discussed during Mr. Levandowski’s interview.

This should have been another investigative lead that should have led Stroz to ask Mr.

Levandowski about Odin Wave.




Case: 20-03050      Doc# 206     Filed: 03/29/21 Entered: 03/29/21 22:42:02            Page 25 of
                                              19
                                              42
See Ex. F-8, F-9.

       70.     Returning again to the top of the Dropbox folder, the Sandstone Group, LLC

folder also stands out as a folder to review. As with the above Businesses folder, the use of

“LLC” clearly suggests a business, which should have led Stroz to inquire further about this

entity and why it was not listed in the interview if Stroz had in fact asked Mr. Levandowski to

identify all “side projects” without any qualifications. 15

       71.     Upon access to the Sandstone Group, LLC folder, the user is presented with the

following four folders (Narwhal Energy LLC, Odin Wave, LLC, OW Inventory, and Sandstone

Group LLC):




See Ex. F-14, F-15.



15
 As demonstrated by Exhibit F-20, the folder Sandstone also contains documents relating to
what appear to be businesses, including a folder called “OW.”


Case: 20-03050        Doc# 206     Filed: 03/29/21 Entered: 03/29/21 22:42:02          Page 26 of
                                                20
                                                42
       72.       As with the “Business” folders discussed above, Narwhal Energy, LLC, Odin

Wave, LLC, and Sandstone Group, LLC suggest business entities. It is my opinion that Stroz

should have asked Mr. Levandowski about Narwhal, Odin Wave, and Sandstone, in particular,

what these entities were, his relationship to those entities, and why they were not listed during

his interview.

       73.       In accessing the Odin Wave, LLC folder, the user is presented with the following

folders:




See Ex. F-18, F-19.

       74.       The folders, as labeled and organized, suggest to me business operation files,

which would have been yet another investigative lead that should have prompted Stroz to inquire



Case: 20-03050        Doc# 206     Filed: 03/29/21 Entered: 03/29/21 22:42:02           Page 27 of
                                                21
                                                42
further with Mr. Levandowski.

        75.     Exhibit G contains another visual of the folder trees found in Exhibit F. Exhibit

G contains yellow tags showing where in the Dropbox Folder documents that hit on Tyto/Odin

Wave Search Terms appear within that folder.

        76.     In my experience as a forensic investigator, I would see these as investigative

leads that would require further examination and a follow-up interview with Mr. Levandowski

for clarification.

        77.     Based on my experience as an investigator, the information provided by Mr.

Levandowski relating to the Macbook laptop contained sufficient investigative leads that should

have led Stroz to further inquiry with Mr. Levandowski that would have included questions

specifically about Odin Wave and Sandstone.

        78.     Files were not encrypted or inaccessible. The Sandstone folder was one layer

down from the Dropbox folder and the Odin Wave, LLC layer was one layer further down from

the Dropbox folder. Merely opening each folder would have revealed the Tyto/Odin Wave

documents.


                2.     Opinion 2B: Mr. Levandowski’s Dropbox Account


        79.     Mr. Levandowski’s Dropbox Account is another location that Mr. Levandowski

specifically identified as having information relevant to Stroz’s investigation. Screenshots of

Mr. Levandowski’s Dropbox account as collected by Stroz are attached as Exhibit H.

        80.     Mr. Levandowski’s Dropbox account contained 14 folders visible upon access.

These appear to be the same folders as found in Mr. Levandowski’s Macbook Dropbox Folder.




Case: 20-03050       Doc# 206     Filed: 03/29/21 Entered: 03/29/21 22:42:02            Page 28 of
                                               22
                                               42
See Ex. H-1.

       81.     Because these are the same folders, it is my opinion that Stroz should have

inquired further about the same folders discussed above—ASL-MR, Sandstone, and Sandstone

Group, LLC.

       82.     As with the Macbook Dropbox Folder, the ASL-MSR contains a similar

“Business” folder, which also contained a folder named “Odin Wave Doc.”




Case: 20-03050      Doc# 206     Filed: 03/29/21 Entered: 03/29/21 22:42:02           Page 29 of
                                              23
                                              42
See Ex. H-4.

       83.     As such, I have the same opinion as stated in Opinion 2A—that this folder tree

was an investigative lead that should have led Stroz to inquire about Mr. Levandowski’s




Case: 20-03050      Doc# 206     Filed: 03/29/21 Entered: 03/29/21 22:42:02          Page 30 of
                                              24
                                              42
businesses in this folder, including, Odin Wave. 16

       84.     In addition, as with Mr. Levandowski’s Macbook, the Sandstone Group, LLC

folder leads to a folder named “Odin Wave, LLC” which should have prompted additional

inquiry from Stroz. In addition, the name “OW” has appeared in both the Macbook Dropbox

folder and in the Dropbox Account that I believe Stroz should have asked what “OW” referred

to.




See Ex. H-5.



16
  In fact, there are only 43 folders in the ASL-MR/Business folder in the Dropbox Account,
fewer than in the corresponding Dropbox folder on the Macbook.


Case: 20-03050      Doc# 206      Filed: 03/29/21 Entered: 03/29/21 22:42:02       Page 31 of
                                               25
                                               42
        85.    It is my opinion that the folder structure and the names of the folders in Mr.

Levandowski’s Dropbox Account, which again, he identified as a priority location for review,

provided sufficient investigative leads for further exploration.


        C.     Opinion 3: The Search Terms Provided by Mr. Levandowski’s Counsel

               Would Have Uncovered Tyto Documents


        86.     Stroz’ investigation and interview of Mr. Levandowski revealed a number of

personal devices both in his possession and in storage.

        87.    Mr. Levandowski gave Stroz 45 separate devices and accounts, including his

iPhone, Macbook, and Dropbox, which were determined by Stroz to have potentially relevant

data.

        88.    During the Stroz investigation, John Gardner, Mr. Levandowski’s counsel, gave

Stroz a specific list of search terms that could be applied to those devices. Exhibit I contains a

true and correct copy of these terms.

        89.    Logically, Stroz should have searched those terms on Mr. Levandowski’s devices,

including his Dropbox, Macbook, and iPhone.

        90.    In my opinion, a diligent forensic investigator would have run those searches to

confirm if any relevant information existed.

        91.    I used a forensic tool named Magnet Forensics Axiom to run the Gardner Search

Terms against the files in Mr. Levandowski’s Dropbox Account which yielded 19,439 unique

documents.

        92.    I used the features of the Axiom tool to tag—i.e. identify—the Gardner Search

Term Documents and color coded them in light green.




Case: 20-03050      Doc# 206      Filed: 03/29/21 Entered: 03/29/21 22:42:02            Page 32 of
                                               26
                                               42
       93.    As discussed above in Opinion 1, the Tyto Search Terms yielded 2,756 likely

Tyto/Odin Wave-related documents in the Dropbox Account. I tagged these in blue using the

Axiom tool.

       94.    Magnet Axiom allows me to compare the files to show which documents in the

Dropbox Account have both Gardner Search Terms and Tyto Search Terms.

       95.    I identified 730 documents within the Dropbox Account that contain both the

Gardner Search Terms and the Tyto/Odin Wave Search Terms.




See Ex. J.




Case: 20-03050     Doc# 206     Filed: 03/29/21 Entered: 03/29/21 22:42:02        Page 33 of
                                             27
                                             42
        96.     This leads me to conclude that the Gardner Search Terms, if applied to the

Dropbox Account, would likely have included documents relating to Tyto in their results.

        97.     Using the search terms and the folder trees from the Dropbox Account as

discussed above, it is my opinion that Stroz would likely have found at least some Tyto/Odin

Wave-related documents that would have prompted further inquiry.

        98.     For example, in the screenshot above, a couple versions of an “Odin Wave

Business Plan” are included in the results. For a full listing of the 730 documents that have a hit

for both the Tyto and Gardner Search Terms, please see Exhibit K.

        99.     On Mr. Levandowski’s Macbook, I again focused on Mr. Levandowski’s

Dropbox folder as he specifically identified it in his interview.

        100.    I applied the Gardner Search Terms to the Dropbox Folder, which yielded 3,404

unique files. I tagged these files in light blue.

        101.    As discussed above, the Tyto/Odin Wave Search Terms yielded 976 unique files

within this Dropbox Folder. I tagged these files in pink.

        102.    Using the Axiom tool, I identified 254 unique files that have at least one Gardner

Search Term and one Tyto/Odin Wave Search Term.




Case: 20-03050       Doc# 206       Filed: 03/29/21 Entered: 03/29/21 22:42:02          Page 34 of
                                                 28
                                                 42
Case: 20-03050   Doc# 206   Filed: 03/29/21   Entered: 03/29/21 22:42:02   Page 35 of
                                         42
                            EXHIBIT C




Case: 20-03050   Doc# 206   Filed: 03/29/21   Entered: 03/29/21 22:42:02   Page 36 of
                                         42
From:                                 Vu, Hong-An <HVu@goodwinlaw.com>
Sent:                                 Tuesday, March 2, 2021 3:52 PM
To:                                   Ciliberti, Katharine R.; john.berry@mto.com; 'alex.gorin@mto.com'
Cc:                                   Bradford, David J.; Mascherin, Terri L.; Powell, Lina R.; Melanie.Blunschi@lw.com; Walsh,
                                      Rachel M.; Schuman, Brett; Chatterjee, Neel; 'tkeller@kbkllp.com'; 'dsilveira@kbkllp.com';
                                      Whitney.Weber@lw.com; Sutton, Theresa Ann; Husain, Batoul
Subject:                              RE: Levandowski v. Uber - Section 7.4(a)(2) Expert Disclosure


External Email – Exercise Caution
Katie,

How about 11 Pacific tomorrow? If other parties are interested in joining, please let us know if this time works as well.

The depositions we would like to discuss are the following:

         Eric Tate: 2/9/2021

         Eric Tate: 9/29/2017 (Waymo case)

         Eric Friedberg: 9/28/2017 (Waymo case)

         Hanley Chew: 10/6/2017 (Waymo case)

         Mary Fulginiti Genow: 10/17/2017 (Waymo case)

         Melanie Maugeri: 10/20/2017 (Waymo case)

Although I believe most of the Waymo depositions were designated by the parties for confidentiality, we do not have a
set of designations for these witnesses. If Uber has a copy of what has been designated as AEO from the Waymo
litigation, if you can provide us a copy of those transcripts, the discussion will probably be more efficient. We can also
discuss a schedule for designating additional depositions from this Adversary Proceeding as we never set a deadline.

Thanks,
Hong-An

Hong-An Vu
she/her/hers



Goodwin Procter LLP
601 South Figueroa Street
Los Angeles, CA 90017
o +1 213 426 2557
m +1 714 625 2669
f +1 213 289 7728
HVu@goodwinlaw.com | goodwinlaw.com




                                                                1
         Case: 20-03050        Doc# 206         Filed: 03/29/21      Entered: 03/29/21 22:42:02           Page 37 of
                                                             42
From: Ciliberti, Katharine R. <KCiliberti@jenner.com>
Sent: Tuesday, March 2, 2021 12:48 PM
To: Vu, Hong-An <HVu@goodwinlaw.com>; john.berry@mto.com; 'alex.gorin@mto.com' <alex.gorin@mto.com>
Cc: Bradford, David J. <dbradford@jenner.com>; Mascherin, Terri L. <TMascherin@jenner.com>; Powell, Lina R.
<LinaPowell@jenner.com>; Melanie.Blunschi@lw.com; Walsh, Rachel M. <RWalsh@goodwinlaw.com>; Schuman, Brett
<BSchuman@goodwinlaw.com>; Chatterjee, Neel <NChatterjee@goodwinlaw.com>; 'tkeller@kbkllp.com'
<tkeller@kbkllp.com>; 'dsilveira@kbkllp.com' <dsilveira@kbkllp.com>; Whitney.Weber@lw.com
Subject: RE: Levandowski v. Uber - Section 7.4(a)(2) Expert Disclosure

Hong-An,

We disagree with your arguments on a number of levels. Uber provided AEO materials to a number of experts with your
and Google’s consent while working with those experts and determining whether to issue an opening report by the
appropriate deadline. All of that was proper. By contrast, you have now revealed an intent to provide information to Mr.
Rose for an improper and impermissible purpose. That is not permitted by the protective order. However, we are
available to discuss tomorrow other than from 1:00-3:00 CT.

With respect to the depositions of the Stroz investigators, if you are referring to the depositions from the Waymo case,
then Waymo might need to be involved in a decision to down-designate. (In some cases, we cannot tell from our records
who made the AEO designation.) Before looping them in, please specify exactly which transcripts you think this is
necessary for.

As part of the discussion of down-designations of deposition transcripts, we have one or more depositions from this case
that we think should be down-designated as well.

Thanks,
Katie



From: Vu, Hong-An <HVu@goodwinlaw.com>
Sent: Tuesday, March 2, 2021 9:27 AM
To: Ciliberti, Katharine R. <KCiliberti@jenner.com>; john.berry@mto.com; 'alex.gorin@mto.com'
<alex.gorin@mto.com>
Cc: Bradford, David J. <dbradford@jenner.com>; Mascherin, Terri L. <TMascherin@jenner.com>; Powell, Lina R.
<LinaPowell@jenner.com>; Melanie.Blunschi@lw.com; Walsh, Rachel M. <RWalsh@goodwinlaw.com>; Schuman, Brett
<BSchuman@goodwinlaw.com>; Chatterjee, Neel <NChatterjee@goodwinlaw.com>; 'tkeller@kbkllp.com'
<tkeller@kbkllp.com>; 'dsilveira@kbkllp.com' <dsilveira@kbkllp.com>; Whitney.Weber@lw.com
Subject: RE: Levandowski v. Uber - Section 7.4(a)(2) Expert Disclosure

External Email – Exercise Caution
Katie,

Your reliance on Section 7.2 and 7.3 is unsupported as nothing in those sections suggests that an expert must issue a
report in order to have access to AEO information. In fact, you disclosed a number of preliminary experts that ultimately
did not provide reports who have had access to AEO information. As such, we maintain that your objection is not
valid. We also maintain that a report from our forensic expert is proper, and if Uber has an issue with the report, this is
not the proper vehicle for that dispute.

Please let us know when you are available tomorrow to meet and confer tomorrow about access to AEO information
under the protective order. In addition, we would like to meet and confer about down-designating the depositions of
Eric Tate, Eric Friedberg, and the other depositions of the Stroz investigators as we believe that none of their testimony
should be AEO.
                                                             2
       Case: 20-03050         Doc# 206       Filed: 03/29/21      Entered: 03/29/21 22:42:02          Page 38 of
                                                          42
Thanks,

Hong-An

Hong-An Vu
she/her/hers



Goodwin Procter LLP
601 South Figueroa Street
Los Angeles, CA 90017
o +1 213 426 2557
m +1 714 625 2669
f +1 213 289 7728
HVu@goodwinlaw.com | goodwinlaw.com




From: Ciliberti, Katharine R. <KCiliberti@jenner.com>
Sent: Monday, March 1, 2021 9:00 AM
To: Vu, Hong-An <HVu@goodwinlaw.com>; john.berry@mto.com; 'alex.gorin@mto.com' <alex.gorin@mto.com>
Cc: Bradford, David J. <dbradford@jenner.com>; Mascherin, Terri L. <TMascherin@jenner.com>; Powell, Lina R.
<LinaPowell@jenner.com>; Melanie.Blunschi@lw.com; Walsh, Rachel M. <RWalsh@goodwinlaw.com>; Schuman, Brett
<BSchuman@goodwinlaw.com>; Chatterjee, Neel <NChatterjee@goodwinlaw.com>; 'tkeller@kbkllp.com'
<tkeller@kbkllp.com>; 'dsilveira@kbkllp.com' <dsilveira@kbkllp.com>; Whitney.Weber@lw.com
Subject: RE: Levandowski v. Uber - Section 7.4(a)(2) Expert Disclosure

Hong-An,

Uber’s objection is valid. The Protective Order specifies in Sections 7.2 and 7.3 that Confidential or AEO material can
only be disclosed to experts “to whom disclosure is reasonably necessary for this litigation.” Because any expert report
offered by Mr. Levandowski on forensic computer issues would be untimely and precluded, we do not believe that
disclosing any Confidential or AEO information to such an expert is “reasonably necessary for this litigation.”

Despite what you claim is “common practice,” we believe the case law establishes that a rebuttal expert report is not
permitted unless it responds to and attempts to rebut the opposing party’s affirmative expert report.

Uber stands on this objection.

Best,
Katie



From: Vu, Hong-An <HVu@goodwinlaw.com>
Sent: Friday, February 26, 2021 4:50 PM
To: Ciliberti, Katharine R. <KCiliberti@jenner.com>; Bradford, David J. <dbradford@jenner.com>; Mascherin, Terri L.
<TMascherin@jenner.com>; Powell, Lina R. <LinaPowell@jenner.com>; john.berry@mto.com; 'alex.gorin@mto.com'
<alex.gorin@mto.com>; Melanie.Blunschi@lw.com; Whitney.Weber@lw.com
Cc: Schuman, Brett <BSchuman@goodwinlaw.com>; Chatterjee, Neel <NChatterjee@goodwinlaw.com>; Walsh, Rachel
M. <RWalsh@goodwinlaw.com>; 'tkeller@kbkllp.com' <tkeller@kbkllp.com>; 'dsilveira@kbkllp.com'
<dsilveira@kbkllp.com>
Subject: RE: Levandowski v. Uber - Section 7.4(a)(2) Expert Disclosure

                                                            3
         Case: 20-03050        Doc# 206     Filed: 03/29/21      Entered: 03/29/21 22:42:02          Page 39 of
                                                         42
External Email – Exercise Caution
Katie,

Your objection is not a valid objection under the Protective Order. As we have disclosed Mr. Rose since November 2020,
please confirm that you do not object to his review of AEO materials.

In addition, as is common practice in the Northern District, we understand rebuttal expert reports to relate to issues
where we do not have the burden of proof, but rather are responding to Uber’s evidence. It does not matter whether
that evidence is expert opinion or whether Uber disclosed an expert itself on that topic. We intend to have experts
respond to anticipated testimony from Uber’s witnesses as disclosed on your preliminary witness list provided in early
January, including, for example, the Stroz investigators and technical witnesses on alleged Trade Secret 90. Uber
followed this common practice in the Waymo case, where, for example, it disclosed Kevin Faulkner not by the opening
disclosure deadline, but by the rebuttal deadline even though he was not responding to any Waymo experts. Similarly,
Uber participated in revising the Laykin expert report that critiqued Waymo’s investigation of Anthony Levandowski
despite Waymo not disclosing a formal expert report on its own investigation. The evidence relating to Waymo’s
investigation was part of the discovery record and required expert opinion to respond to. This is the same as what we
are doing here.

Thanks,
Hong-An

Hong-An Vu
she/her/hers



Goodwin Procter LLP
601 South Figueroa Street
Los Angeles, CA 90017
o +1 213 426 2557
m +1 714 625 2669
f +1 213 289 7728
HVu@goodwinlaw.com | goodwinlaw.com




From: Ciliberti, Katharine R. <KCiliberti@jenner.com>
Sent: Friday, February 26, 2021 11:14 AM
To: Vu, Hong-An <HVu@goodwinlaw.com>; Bradford, David J. <dbradford@jenner.com>; Mascherin, Terri L.
<TMascherin@jenner.com>; Powell, Lina R. <LinaPowell@jenner.com>; john.berry@mto.com; 'alex.gorin@mto.com'
<alex.gorin@mto.com>; Melanie.Blunschi@lw.com; Whitney.Weber@lw.com
Cc: Schuman, Brett <BSchuman@goodwinlaw.com>; Chatterjee, Neel <NChatterjee@goodwinlaw.com>; Walsh, Rachel
M. <RWalsh@goodwinlaw.com>; 'tkeller@kbkllp.com' <tkeller@kbkllp.com>; 'dsilveira@kbkllp.com'
<dsilveira@kbkllp.com>
Subject: RE: Levandowski v. Uber - Section 7.4(a)(2) Expert Disclosure

Hong-An,

Uber objects to this disclosure to Mr. Rose.

Mr. Levandowski did not issue an opening expert report by Mr. Rose by the deadline, so any possible report by him
would be untimely and impermissible. To the extent Mr. Levandowski intends to try to issue a report by Mr. Rose styled
as some kind of “rebuttal” expert report, that would be invalid and impermissible as well because, as you know, Uber
did not serve an expert report on computer forensic issues or anything in that realm. Any such attempt would constitute
an untimely opening expert disclosure.
                                                            4
         Case: 20-03050        Doc# 206        Filed: 03/29/21   Entered: 03/29/21 22:42:02        Page 40 of
                                                            42
Therefore, we do not see a permissible purpose for disclosing any Confidential or AEO information to Mr. Rose, and we
object on that basis.

Regards,
Katie



From: Vu, Hong-An <HVu@goodwinlaw.com>
Sent: Friday, February 26, 2021 11:24 AM
To: Bradford, David J. <dbradford@jenner.com>; Ciliberti, Katharine R. <KCiliberti@jenner.com>; Mascherin, Terri L.
<TMascherin@jenner.com>; Powell, Lina R. <LinaPowell@jenner.com>; john.berry@mto.com; 'alex.gorin@mto.com'
<alex.gorin@mto.com>; Melanie.Blunschi@lw.com; Whitney.Weber@lw.com
Cc: Schuman, Brett <BSchuman@goodwinlaw.com>; Chatterjee, Neel <NChatterjee@goodwinlaw.com>; Walsh, Rachel
M. <RWalsh@goodwinlaw.com>; 'tkeller@kbkllp.com' <tkeller@kbkllp.com>; 'dsilveira@kbkllp.com'
<dsilveira@kbkllp.com>
Subject: Levandowski v. Uber - Section 7.4(a)(2) Expert Disclosure

External Email – Exercise Caution


All:

Although disclosed in our November 2020 preliminary expert disclosures, out of an abundance of caution, pursuant to
Section 7.4(a)(2) of the Protective Order, we disclose Ben Rose as an expert and request that he may be given access to
documents and information that may be designated Highly Confidential – Attorneys’ Eyes Only in the categories
described below.

       1) We anticipate providing Mr. Rose with the following information that may be designated as Highly Confidential:
              a. Documents and communications relating to the Stroz investigation
              b. Testimony and exhibits from the depositions of representatives/employees of Stroz Friedberg
              c. Testimony and exhibits from the depositions of representatives/employees of Uber, including
                 representative such as Mr. Tate and Mr. Suhr
       2) Mr. Rose’s CV is attached with the information requested un 7.4(a)(2)(2)-(6)

Given the 3/22 expert report deadline, we would appreciate prompt approval for this request.

Thanks,
Hong-An

Hong-An Vu
she/her/hers




Goodwin Procter LLP
601 South Figueroa Street
Los Angeles, CA 90017
o +1 213 426 2557
m +1 714 625 2669
f +1 213 289 7728
HVu@goodwinlaw.com




                                                             5
          Case: 20-03050        Doc# 206      Filed: 03/29/21     Entered: 03/29/21 22:42:02         Page 41 of
                                                           42
*******************************************************************
This message was sent from Goodwin Procter LLP and is intended only for the designated recipient(s). It may
contain confidential or proprietary information and may be subject to the attorney-client privilege or other
confidentiality protections. If you are not a designated recipient, you may not review, copy or distribute this
message. If you receive this in error, please notify the sender by reply e-mail and delete this message. Thank
you.
*******************************************************************


Katharine R Ciliberti
Jenner & Block LLP
353 N. Clark Street, Chicago, IL 60654-3456 | jenner.com
+1 312 840 7292 | TEL
+1 312 825 5190 | MOBILE
+1 312 840 7392 | FAX
KCiliberti@jenner.com
Download V-Card | View Biography

CONFIDENTIALITY WARNING: This email may contain privileged or confidential information and is for the sole use of the intended recipient(s). Any unauthorized
use or disclosure of this communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and delete it
from your system.




                                                                                 6
          Case: 20-03050                Doc# 206            Filed: 03/29/21             Entered: 03/29/21 22:42:02                      Page 42 of
                                                                         42
